Citation Nr: 9923663	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for status post 
fracture of the medial tibial plateau and comminuted fracture 
of the head and neck of the fibula, left leg, with traumatic 
osteoarthritis, left knee, currently evaluated at 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1985 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
PTSD and for an increased evaluation for a left leg 
disability.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

4.  The medical evidence of record fails to establish that 
the veteran has a current medical diagnosis of PTSD.

5.  The veteran's left leg disability is currently manifested 
by subjective complaints of pain and swelling. 

6.  Current objective findings of the veteran's left leg 
disability include X-ray evidence of degenerative changes in 
the knee.  

7.  There is no objective clinical evidence of ankylosis, 
recurrent subluxation or lateral instability, dislocated or 
removed cartilage, limitation of motion, or more than a 
slight knee or ankle disability.


CONCLUSIONS OF LAW

1.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record, and the claim is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for status post fracture of the medial 
tibial plateau and comminuted fracture of the head and neck 
of the fibula, left leg, with traumatic osteoarthritis, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim.  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat, nor has he so claimed.  Rather, he maintains that 
he developed PTSD as a result of a vehicle accident incurred 
in service.  A review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
a psychiatric disorder.  He declined a separation examination 
and none is of record.

Post service medical evidence is devoid of a diagnosis of or 
treatment for PTSD.  In June 1997, the veteran filed his 
claim.  In a November 1997 VA PTSD examination report, the 
veteran related that he was injured in a vehicle accident 
when a fuel truck in which he was a passenger fell down a 125 
foot ravine.  He was hospitalized for nine days.  He 
complained of a several year history of problems 
communicating with others, especially his wife, and 
expressing his needs and feelings.  He reported problems with 
concentration, memory, sleep disturbances, and thoughts of 
the accident when his leg hurts or he was looking down from 
heights.  After a mental status examination and psychological 
testing, the examiner diagnosed features of simple phobia 
(high places), with avoidant and passive-dependent features.

Based on the evidence outlined above, the Board concludes 
that the veteran's claim is not well grounded and must be 
denied.  First, the Board notes that the service records do 
not support a finding that the veteran was engaged in combat, 
nor has he so claimed.  His Form DD 214 reflects that he was 
a petroleum supply specialist but did not serve in support of 
Desert Shield/Desert Storm.  Further, as noted, under the new 
and old regulations, service connection for PTSD requires a 
diagnosis of PTSD.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  In this case, there is 
no diagnosis of PTSD.  Specifically, in the most recent VA 
examination, the diagnosis was simple phobia (high places).  
Moreover, there are no outpatient clinical records indicating 
that the veteran had symptoms of or a diagnosis of PTSD.  
Because the medical evidence of record does not establish the 
first element of the claim (a diagnosis of PTSD), there is no 
need for the Board to reach the element of an in-service 
stressor or the element of a causal nexus.  Accordingly, the 
claim must necessarily be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and in the statement of the case.  
The discussion above informs him of the types of evidence 
lacking, which he should submit for well grounded claim.  The 
Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

II.  Entitlement to an Increased Evaluation for Status Post 
Fracture of the Medial Tibial Plateau and Comminuted Fracture 
of the Head and Neck of the Fibula, Left Leg, with Traumatic 
Osteoarthritis, Left Knee

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, he 
has presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's left leg disability under 
5010-5262.  The Board will also consider DCs 5256, 5257, 
5258, 5259, 5260, and 5261, based upon knee ankylosis, knee 
impairment, dislocated or removal of cartilage, and 
limitation of motion.  As noted, the trauma was more 
proximate to the knee than ankle, so knee impairment is for 
primary consideration in evaluating the claim.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1998).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id. 

Historically, the RO granted entitlement to service 
connection for a left leg disability by rating decision dated 
in May 1992, and a 10 percent evaluation was assigned.  In 
June 1997, the veteran filed a claim for an increased rating 
and asserted, in essence, that his left leg disability was 
worse.

In a November 1997 VA joints examination report, the veteran 
complained of pain and swelling of the left ankle and left 
knee.  Medications included Motrin in the evenings for pain.  
He reported daily severe pain, especially with stair 
climbing, standing, and walking.  He wore an elastic brace 
and had not had any surgeries performed.  He worked as a 
carpenter.  Physical examination revealed that his gait was 
within normal limits.  Range of motion of the left knee was 
0-140 degrees.  He had negative varus and valgus stress, 
negative anterior drawer, negative posterior drawer, negative 
Latchmen's, and negative MacMurray's.  Crepitus in the left 
knee was noted.  He had a well healed scar in the medial 
aspect of his left ankle with range of motion as dorsiflexion 
0-6 degrees, and plantar flexion 0-45 degrees.  He had slight 
medial soft tissue swelling in the ankle.  An X-ray report 
showed evidence of degenerative changes in the tibial 
plateau, a small bony exostosis projection, and minimal 
deformity of the proximal fibula.  The left knee showed 
evidence of degenerative changes with minimal narrowing of 
the knee joint.  The left ankle was essentially negative.  
The final diagnoses included status post proximal tibia 
fibular fracture of the medial tibial plateau, and comminuted 
fracture of the head and neck of the fibula of the left leg, 
traumatic osteoarthritis of the left knee, decreased range of 
motion of the left ankle, and status post laceration in the 
medical aspect of the ankle.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order.  The 
current rating contemplates slight knee impairment (DC 5257), 
a certain limitation of motion of the left leg (DCs 5260 and 
5261), or malunion of the tibia and fibula with slight knee 
or ankle disability (DC 5262).  Separate ratings for these 
pathologies are prohibited: "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1998); Estaban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Further, the degree of impairment resulting 
from a disability is a factual determination with the Board's 
primary focus upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  Considering the factors 
as enumerated in the applicable rating criteria, which is the 
most probative evidence to consider in determining the 
appropriate disability rating to be assigned, the Board finds 
that the evidence does not reflect that a greater than 10 
percent rating for a left leg disability is warranted.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
On the recent VA examination, he had extension to 0 degrees 
and flexion of the left knee to 140 degrees (with 0-140 
degrees considered anatomically normal).  Therefore, the 
Board can find no basis under DC 5256 to grant the veteran a 
higher than 10 percent evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a slight impairment of his 
left knee.  The most recent medical records do not reveal 
objective clinical evidence of deformity, laxity of the left 
knee, subluxation, lateral instability, non-union, loose 
motion, malunion, or atrophy.  In addition, there was no 
incoordination, weakness, or lateral stressing noted, 
although the veteran had crepitation laterally.  As noted 
above, a slight knee impairment is assigned a 10 percent 
evaluation under DC 5257.  As the clinical findings do not 
support a finding of a moderate degree of recurrent 
subluxation or lateral instability, the evidence is not 
sufficient to warrant a separate evaluation under this code.  

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating higher than 
10 percent under DC 5258.  In addition, the Board notes that 
no more than a 10 percent rating is available under DC 5259.  
Moreover, the veteran's anatomical motion of the left knee 
does not give rise to a rating in excess of 10 percent under 
either DC 5260 or DC 5261.  Specifically, current range of 
motion of the knee was noted to be extension to 0 and flexion 
to 140 degrees on the left.  A 20 percent evaluation would 
only be available under these codes with extension limited to 
45 degrees and flexion limited to 10 degrees.  Finally, 
because the veteran's left leg disability is rated based on 
degenerative joint disease and no lateral instability of the 
left knee is shown, the recent VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis and 
lateral instability of the knee is not for application.

In evaluating the veteran's left leg disability, the Board 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  The most recent X-ray report indicates evidence of 
degenerative changes in the tibial plateau, a minimal 
deformity of the proximal fibula, and minimal narrowing of 
the knee joint.  The left ankle was essentially negative; 
however, there is no indication that the bones are 
misaligned.  Therefore, there was no evidence of nonunion or 
malunion of the tibia and fibula  and the Board is unable to 
grant a higher evaluation under DC 5262.  

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DCs 5256, 5257, 5258, 
5259, 5260, 5261, or 5262.  As noted above, the most recent 
VA examination revealed no ankylosis, no recurrent 
subluxation or lateral instability, no dislocated or removed 
cartilage, no limitation of motion, and impairment of the 
tibia and fibula with no more than slight knee or ankle 
disability.  Accordingly, the Board finds that the functional 
limitation due to pain is contemplated in the current 
assigned 10 percent rating and indicia of a higher rating, 
such as atrophy, muscle wasting, incoordination, weakness, 
excess fatigability, etc., are not shown.

The Board has considered the veteran's written statements 
that his left leg disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left leg disability warrants no more than 
a 10 percent evaluation.



ORDER

Entitlement to service connection for PTSD is denied on the 
basis that the claim is not well grounded.

Entitlement to an increased evaluation for status post 
fracture of the medial tibial plateau and comminuted fracture 
of the head and neck of the fibula, left leg, with traumatic 
osteoarthritis, left knee, currently evaluated at 10 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

